DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20th, 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-7, 10-16, and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a casino floor service management system (i.e., a machine) in claims 10-16, and 20, and a method of operating a casino floor management system (i.e., a process) in claims 1-7, 19, and 21-24.

In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
Claim 1:    A method of operating a casino floor service management system, said method comprising:
receiving, by a casino floor service management system messaging gateway, data associated with an indication of one of a plurality of different floor events occurring at an electronic gaming machine located on a casino floor associated with the casino floor service management system;
determining, by at least one messaging gateway processor of the casino floor service management system messaging gateway, if said floor event occurring at the electronic gaming machine is one of a plurality of different service floor events; and
responsive to a determination that said floor event occurring at the electronic gaming machine is one of the plurality of different service floor events, transmitting data associated with an indication of said floor event occurring at the electronic gaming machine to a casino floor service management system application server; wherein responsive to receipt of, the data associated with indication of said floor event, at least one application server processor of the casino floor service management system application server generates a work item associated with said floor event, updates a backlog including a plurality of work items to include the generated work item, updates a backlog, automatically causes a transmission of the data associated with updated backlog to each of the plurality of mobile devices, wherein each of the plurality of mobile devices automatically displays the updated backlog of work items available to be selected independent of any inputs received via any of the plurality of mobile devices to access the updated backlog.

The claim elements underlined above, concern Mental Processes including concepts of observation, evaluation, and judgement performable by the human mind and Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people through managing interactions and/or following rules or instructions that have been identified by the courts as Abstract Ideas.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a messaging gateway, an application server, a processor, a memory device, mobile devices, a network,  an electronic gaming machine it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other network connected devices such as generic computers, game consoles, smart phones, smart devices, slot machines and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a messaging gateway, an application server, a processor, a memory device, mobile devices, a network,  an electronic gaming machine amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0003]-[0009], [0041], [0044], [0048], [0103], [0119], [0127]-[0129], [0134], [0135], [0141], [0143]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amount to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0003]-[0009], [0041], [0044], [0048], [0103], [0119], [0127]-[0129], [0134], [0135], [0141], [0143]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-7, 10-16, and 19-24 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Acres (US 20140370989) in view of Wester et al (US 2013/0190943).
Claim 1:    The combination of Acres & Wester teaches a method of operating a casino floor service management system, said method comprising:
receiving, by a casino floor service management system messaging gateway, data associated with an indication of one of a plurality of different floor events occurring at an electronic gaming machine located on a casino floor associated with the casino floor service management system (-Data collected by IGT Advantage & casino floor- Acres Fig 3, 5; Para [0015], [0052], [0063]);
determining by at least one messaging gateway processor of the casino floor service management system messaging gateway if said floor event occurring at the electronic gaming machine is one of a plurality of different service floor events (-Call Type- Acres Table 1;); and
responsive to a determination that said floor event occurring at the electronic gaming machine is one of the plurality of different service floor events, transmitting data associated with an indication of said floor event occurring at the electronic gaming machine to a casino floor service management system application server(Acres Fig 4; Elm 100; Para [0059], [0063], [0066]), wherein responsive to the receipt of the data associated with indication of said floor event(Acres Fig 4; Elm 100; Para [0063], [0066]), at least one application server processor of the casino floor service management system application server to generate a work item associated with said floor event (Acres Para [0066],[0080]), updates a backlog including a plurality of work items to include the generated work item(-list of “General Tilts”- Acres Fig. 19), and any association of a selected work item with a system user associated with one of a plurality of mobile devices (-Responder- Acres Para [0061]; Fig. 20, 38)  wherein each of the plurality of mobile devices automatically displays the updated backlog of work items available to be selected independent of any inputs received via any of the plurality of mobile devices to access the updated backlog (-At least devices 102 and 104 present “current status” of Service calls wherein devices 102 and 104 represent each of a plurality of iPad devices- Acres Figures 4, 20; Elements 102, 104; Para [0061], [0108], [0160]; ).
Despite the teachings of Acres concerning the presentation of the “current status” of the calls, Acres arguably does not teach automatically updating the displayed backlog independent of any inputs received via any of the plurality of mobile devices to access the backlog in Acres.  In an analogous site management system however, Western teaches that it was known at the time of invention to automatically update GUI displays (understood as independent of inputs to update backlog as it is “automatic”) in order to makes sure that the management systems reflect data concerning managed environments in real-time (Western Paragraph [0043]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have utilized the automatically updating of GUI interfaces as taught by Western in the invention of Acres in order to ensure that user efforts are focused only on current issues and not issues that may have been previously resolved but have not been updated in the system.

Claims 2 and 11: The combination of Acres & Western teaches the claimed invention, wherein the casino floor service management system messaging gateway receives the data associated with indication of the occurrence of the one of the plurality of different floor events from a casino management system (-“…a management system, such as IGT Advantage…”- Acres Para [0063]).
.  
Claims 3 and 12: The combination of Acres & Western teaches the claimed invention, wherein the casino management system receives the data associated with indication of the occurrence of the one of the plurality of different floor events from the electronic gaming machine (-“…collects data from each gaming machine on network 50…”- Acres Para [0063]).  

Claims 4, 13, and 22:    The combination of Acres & Western teaches the claimed invention, including the monitoring of gaming machine generated events and the association of those events requiring service to casino employees as cited above.  Additionally, the prior art of Acres teaches that it was known to monitor additional types of game related data such as coin-in that are useful for the generation of statistics concerning game sessions (Acres Para [0031]).  While the combination of Acres & Western does not explicitly teach not transmitting, by the messaging gateway, the data associated with indication of said floor event to the application server responsive to said floor event not being one of the plurality of different service floor events, it would have been obvious to one of ordinary skill in the art at the time of invention to have included such because such would have resulted in the expected and predictable result of reducing extraneous non-service related information data in the service based system of the combination of Acres & Western (Acres Abstract) as the collected data such as coin-in as taught by Acres is utilized for the generation of statistics and not service requests.

Claims 5 and 14: The combination of Acres & Western teaches the claimed invention, wherein the at least one application server processor of the casino floor service management system application server makes the updated backlog available for download by the plurality of mobile devices(-Devices present “current status” of Service calls- Acres Fig 20; Paragraph [0108], [0160]).  

Claim 6: The combination of Acres & Western teaches the claimed invention, wherein the at least one application server processor of the casino floor service management system application server, determines  that the work item is not a duplicate of an existing work item awaiting resolution prior to updating the backlog (-understood as implicit to the identification of “new events” as well as the ability to accurately track the status of existing events- Acres Paragraph [0137], [0144]; Figures 20, 38).  

Claims 7 and 16: The combination of Acres & Western teaches the claimed invention, wherein the at least one application server processor of the casino floor service management system application server further update the backlog to indicate that the selected work item has been resolved(Acres Elm 138; Fig 8; Para [0087], [0105], [0152]).  

Claim 10: The combination of Acres & Wester teaches a casino floor service management system comprising: 
an application server including at least one application server processor and at least one application server memory device that stores a plurality of application server instructions that, when executed by the at least one application server processor (“Understood as inherent components to the computing device described as Application Server”- Acres Para [0059]), cause the at least one application server processor to: 
responsive to an occurrence of one of a plurality of different floor events at an electronic gaming machine located on a casino floor associated with a casino floor service management system(-Data collected by IGT Advantage & Call Type & Casino Floor- Acres Table 1; Figs 3, 5; Para [0015], [0052], [0063]), and determination that said floor event is one of a plurality of different service floor events receive, from a casino floor service management system messaging gateway(Acres Fig 4; Elm 100; Para [0059], [0063], [0066]), data associated with an indication of the floor event occurring at the electronic gaming machine (Acres Fig 4; Elm 100; Para [0063], [0066]), (-Understood as inherent components to the computing device described as “IGT Advantage” - Acres, Para [0063])
generate a work item associated with said floor event (Acres Para [0066],[0080]); 
update a backlog including a plurality of work items to include the generated work item (-list of service calls including “General Tilts”- Acres Fig. 19) and any association of a selected work item with a system user associated with one of a plurality of mobile devices (-Responder- Acres Para [0061]; Fig. 20, 38); and
after updating the backlog, cause an automatic transmission of data associated with the updated backlog to each of the plurality of mobile devices, wherein each of the plurality of mobile 59devices is to automatically display the updated backlog of work items available to be selected (-At least devices 102 and 104 present “current status” of Service calls- Acres Figures 4, 20; Elements 102, 104; Para [0061], [0108], [0160]; ) independent of any inputs received via any of the plurality of mobile devices to access the updated backlog (Western Paragraph [0043]).
Despite the teachings of Acres concerning the presentation of the “current status” of the calls, Acres arguably does not teach automatically updating the displayed backlog independent of any inputs received via any of the plurality of mobile devices to access the backlog.  In a related invention however, Western teaches that it was known at the time of invention to automatically update GUI displays (understood to implicitly function as independent of inputs to update backlog as it is described as “automatic”) in order to makes sure that the management systems reflects data in real-time (Western Paragraph [0043]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have utilized the automatically updating of GUI interfaces as taught by Western in the invention of Acres in order to ensure that user efforts are focused only on current issues and not issues that may have been previously resolved but have not been updated in the system.  

60Claim 15: The combination of Acres & Western teaches the claimed invention, wherein the plurality of application server instructions, when executed by the at least one application server processor, cause the at least one application server processor to receive data associated with an indication that the selected work item has been resolved (Acres Elm 138; Fig 8; Para [0087], [0105], [0152]).

Claims 19 and 20: The combination of Acres & Western teaches the claimed invention, further comprising: 
after receiving, from the mobile device associated with the system user, work item context information associated with the selected work item, causing the at least one application server processor to update the selected work item to include the work item context information, the work item context information being at least one of an image, a video, and text input via the mobile device (Acres Fig 11; Elm 146; Para [0091], [0092]);
causing the at least one application server processor to further update the backlog to include the updated selected work item(-list of service calls including “General Tilts”- Acres Fig. 19); and 
after further updating the backlog, automatically transmits data associated with, by the casino floor service management system application server, the updated backlog to each of the plurality of mobile devices(Western Paragraph [0043]).  

Claim 21: The combination of Acres & Wester teaches a method of operating a casino floor service management system, the method comprising: 
responsive to an occurrence of one of a plurality of different floor events at an electronic gaming machine located on a casino floor associated with the casino floor service management system (-Data collected by IGT Advantage & Casino Floor- Acres Figs 3, 5; Para [0015], [0052], [0063]), and a determination that said floor event is one of a plurality of different service floor events (-Call Type- Acres Table 1;), receiving, from a casino floor service management system messaging gateway, data associated with an indication of the floor event occurring at the electronic gaming machine(-“…a management system, such as IGT Advantage…”- Acres Para [0063]); 
generating, by an application server processor of a casino floor service management system application server, a work item associated with said floor event occurring at the electronic gaming machine (Acres Para [0066],[0080]); 
updating, by the application server processor of the casino floor service management system application server, a backlog including a plurality of work items to include the generated work item(Acres Para [0066],[0080]), updates a backlog including a plurality of work items to include the generated work item(-list of “General Tilts”- Acres Fig. 19) and any association of a selected work item with a system user associated with one of a plurality of mobile devices(-Responder- Acres Para [0061]; Fig. 20, 38); 
after updating the backlog, causing, by the application server processor of the casino floor service management system application server, the automatic transmission of data associated with the updated backlog to each of the plurality of mobile devices, wherein each of the plurality of mobile devices is to automatically display the updated backlog independent of any inputs received via any of the plurality of mobile devices to access the updated backlog of work items available to be selected (-At least devices 102 and 104 present “current status” of Service calls wherein devices 102 and 104 represent each of a plurality of iPad devices- Acres Figures 4, 20; Elements 102, 104; Para [0061], [0108], [0160]; ). 
Despite the teachings of Acres concerning the presentation of the “current status” of the calls, Acres arguably does not teach automatically updating the displayed backlog independent of any inputs received via any of the plurality of mobile devices to access the backlog.  In a related invention however, Western teaches that it was known at the time of invention to automatically update GUI displays(understood as independent of inputs to update backlog as it is “automatic”)  in order to makes sure that the management systems reflects data in real-time (Western Paragraph [0043]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have utilized the automatically updating of GUI interfaces as taught by Western in the invention of Acres in order to ensure that user efforts are focused only on current issues and not issues that may have been previously resolved but have not been updated in the system.  


Claim 23: The combination of Acres & Western teaches the claimed invention, further comprising receiving data associated with an indication that the selected work item has been resolved (Acres Elm 138; Fig 8; Para [0087], [0105], [0152]).  

Claim 24: The combination of Acres & Western teaches the claimed invention, further comprising further updating, by the application server processor of the casino floor service management system application server, the backlog to indicate that the selected work item has been resolved (Acres Elm 138; Fig 8; Para [0087], [0105], [0152]).


Response to Arguments
Applicant's arguments filed April 20th, 2022 have been fully considered but they are not persuasive. 
Commencing on pages 9 through 10 the Applicant presents various arguments concerning the rejection of claims under 35 U.S.C. §101 including: i) that the claimed invention is not directed to the grouping of abstract ideas including mental processes because they include elements that cannot be performed in the human mind such as transmitting and receiving data associated with anything; and ii) that the claimed invention is not directed to the grouping of abstract ideas including managing personal behavior or relationships or interactions between people because the claimed invention integrates the alleged abstract idea into a practical application through improving casino floor service management systems in a manner that improves the user interface and flexibility in how the work items are resolved.

Responsive to the preceding the following is noted:
(i.a) The applicant’s proposition that the claimed invention is not directed to the grouping of abstract ideas including mental processes because they include elements that cannot be performed in the human mind such as transmitting and receiving data associated with anything is respectfully none persuasive as the human mind is capable of both receiving information through observation, evaluating information, and rendering a judgement or opinion on the same.  Insomuch as the term “data” could be intended to limiting the exchanged information into a an electronic such as would typically be utilized internally by a computer, it is noted that “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301).
(ii.a) MPEP 2106.05(a)(i-ii) sets forth guidance for evaluation proposed improvements to computer and other technologies in the establishment of patent eligible subject matter.  Following the guidance set forth therein and reflective of the disclosure of the applicant’s specification, the claimed invention is understood to perform previous employee task assignment through the prior known use of computers and the prior known use of human dispatchers in a combination wherein the casino employee serves in the dispatcher role on an as-needed basis.  It is unclear how this arrangement alternatively described as utilizing a computer to automate at least some portion of tasks previously performed by a human would represent an improvement in technology as proposed and would not merely represent a commonplace business method being applied on a general-purpose computer as addressed in, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976.  The problem being addressed does not appear to unique to computers or the internet as proposed and is not clearly tied to the improvement of underlying computer technology. 

Continuing on pages 10 through 12, the applicant presents iii) that the applied prior art reference of Wester is non-analogous prior art because it is not in the same field of endeavor and it is not reasonably pertinent to the problem which the claimed invention seeks to solve.  While the Applicant’s previously presented remarks note that both the claimed invention and the prior art of Wester are directed to the common endeavor of management systems(See the paragraph bridging pages 7 and 8 of the March 4th, 2019 filed response), the Applicant presents that the instant invention is directed to casino floor management and manages work orders related thereto while the prior art of Wester is directed to the management of environmental conditions and energy usage of a site; and iv) Additionally the applicant presents that the prior art combination does not allegedly teach the feature of automatically updating the displayed backlog independent of any inputs received via any of the plurality of mobile devices to update the backlog.  Specifically, the Applicant proposes that the teaching of automatic updating of displayed information as taught by Wester would not support the obvious modification of automatically updating the displayed backlog of Acres without the use or reliance on improper hindsight.
Responsive to the preceding the following is noted:
(iii.a) It is noted that both the prior art systems and the Applicant’s instant claimed invention are commonly directed to the same field of endeavor concerning computerized management systems and are reasonably pertinent to endeavors to improve computerized management systems utilized to managed environments.  While the Applicant notes that the environment being managed in the instant application is a casino environment, the claimed invention is primarily directed to the management aspects of the environment itself rather than aspects unique to casino gaming environments and accordingly the claimed and prior art management systems are analogous and reasonably pertinent to one another because they are both commonly directed to the computer management field of endeavor.  The Applicant’s proposal that the field of endeavor must be particularly limited to the practice of management systems particularly in casino is respectfully non-persuasive as one of ordinary skill in the art at the time of invention would have been reasonably acquainted with computerized management systems  and so recognized the applicability of these management system in various environments to automate a wide range of manually performed management tasks including real time facility monitoring (See Applicant’s specification paragraphs [0005]-[0007]).
(iv.a) The prior art of Acres teaches the presentation of the “current status” of the calls on each of a plurality of mobile device.  While Acres arguably does not teach “automatically updating” the displayed “current status” backlog independent of any inputs received via any of the plurality of mobile devices to access the backlog, the secondary reference of Western teaches that it was known at the time of invention to automatically update GUI displayed information (understood as independent of inputs to update backlog as it is “automatic”)  in order to makes sure that the management systems reflects data in real-time (Western Paragraph [0043]) that render the claimed feature obvious when considered in combination as presented in the prior art rejection included herein above.  Alternatively stated, while Acres teaches presenting the “current status” of backlog work items in a gaming environment, Wester has been relied upon in combination therewith to teach that the automatic updating of displayed information to reflect the real-time value would have been an obvious manner to reflect the “current status” as taught by Acres.  It is not immediately clear what element of the presented combination the applicant believes is reliant on the use of improper hindsight as the presented limitations have been provided for by the prior art combination as applied.

Concluding on page 12, the Applicant proposes v) that additional claims pending claims should be found allowable over the applied prior art based on the incorporation of argued features in the preceding sections of their remarks.
Responsive to the preceding, the following is noted: 
(v.a) As the Applicant’s preceding remarks have been found non-persuasive for the reasons presented herein above, the incorporation of the same is respectfully not sufficient to overcome the prior art rejection as proposed. 

In the view of the preceding the rejections of claims are respectfully maintained as presented herein above.

Conclusion
The following prior art made of record and though not relied upon is considered pertinent to applicant's disclosure:
COOK (EP 1209604) teaches a automated service scheduling system based on customer value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R. M./
Examiner, Art Unit 3715
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715